Citation Nr: 1519568	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  09-37 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for schizophrenia.

3.  Entitlement to service connection for schizophrenia, to include as secondary to PTSD, and for treatment purposes only under 38 U.S.C.A., chapter 17.

4.  Entitlement to a TDIU.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted entitlement to service connection for PTSD and assigned an initial 30 percent rating.  The RO also denied entitlement to service connection for schizophrenia, to include for treatment purposes only under 38 U.S.C.A., chapter 17.  The Veteran timely appealed the initial rating assigned as well as the service connection denials.  It is unclear whether the RO denied reopening or reopened the claim for service connection for schizophrenia and denied it on the merits; however, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In August 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  During the Board hearing, the Veteran raised the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  See Hearing Transcript, at 8-9.  The issue of entitlement to an earlier effective date for the grant of service connection for PTSD has thus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for schizophrenia, to include as secondary to PTSD and for treatment purposes only under 38 U.S.C.A., chapter 17,  is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 1984 decision, the Board denied entitlement to service connection for a chronic acquired psychiatric disability, which included schizophrenia and PTSD.

2.  Evidence received since the March 1984 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for schizophrenia and could reasonably substantiate the claim were it to be reopened.

3.  Symptoms of PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.



CONCLUSIONS OF LAW

1.  The March 1984 Board decision that denied the claim for entitlement to service connection for schizophrenia is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2014).

2.  Evidence received since the March 1984 Board decision is new and material and the criteria for reopening the claim for entitlement to service connection for schizophrenia have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for a rating of 70 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is granting the application to reopen, further discussion of the VCAA in this regard is unnecessary.

As to the claim for a higher initial rating for PTSD, this claim arises from the Veteran's disagreement with rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

In addition, VA fulfilled its duty to assist the Veteran in obtaining the identified and available evidence needed to substantiate the claim and affording the Veteran two VA PTSD examinations, in August 2008 and November 2013.  The Veteran contended during the August 2014 Board hearing that the examinations were brief and the reports did not reflect the severity of his PTSD.  However, the discussion below reflects that the examinations were based on consideration of the Veteran's prior medical history and described his PTSD in sufficient detail to allow the Board to make a fully informed evaluation, to include increasing the initial rating to 70 percent.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board therefore finds that the examinations were adequate.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  As discussed below, the Veteran indicated that he was in receipt of Social Security benefits based on his age or based on his disability of congenital heart failure; thus, these records are not relevant to this claim and need not be obtained.  Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

Moreover, during the August 2014 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the application to reopen and the claim for a higher initial rating for PTSD.

Analysis

Reopening

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In its March 1984 denial, the Board found that the Veteran's diagnosed psychiatric disorders, including schizophrenia, manifested in 1974, about 4 years after separation from service, and the evidence showed that the onset of the Veteran's symptoms was attributable to events having nothing to do with service.  The evidence received since the March 1984 Board denial includes the November 2013 VA examination, on which the VA examiner opined that the Veteran's schizophrenia was not caused by or a result of military related stressors.  In addition, in his October 2009 substantive appeal (VA Form 9), the Veteran contended that VA treatment records showed a connection between his PTSD and his schizophrenia.  As this new evidence relates to the lack of nexus between schizophrenia and service that was a basis for the prior denial, and this evidence could reasonably substantiate the claim were it to be reopened, either by triggering VA's duty to assist the Veteran by providing a VA examination or through consideration of an alternative, secondary theory of entitlement, the evidence is new and material.  Reopening of the claim for entitlement to service connection for schizophrenia is therefore warranted.

Higher Initial Rating for PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 70 percent rating.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See Final Rule, Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  As the provisions of this amendment were not intended to apply to claims that had been certified for appeal to the Board on or before August 4, 2014, see id., and this case was certified in December 2013, the Board will not consider them in this decision.

The Veteran's PTSD is currently rated 30 percent disabling under the general rating formula, which contemplates for such a rating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum schedular 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

During the pendency of the claim, the Veteran has had symptoms such as those listed in the criteria for a 30, 50, and 70 percent rating.  On the August 2008 VA examination, the Veteran complained of chronic sleep impairment, nightmares, and irritability. On examination his mood was irritable at times, he was highly anxious, complained of hearing voices, had limited insight and judgment, with a somewhat blunted affect and some difficulty concentrating.  On the November 2013 VA examination, the Veteran indicated one past suicide attempt in 1980 but no recent suicidal or homicidal ideation.  The examiner indicated that the Veteran presented as being interpersonally sensitive with poor emotional boundaries with others, becoming delusional when he thinks other people are thinking about him.  Thought processes were tangential and thought content was punctuated by ruminations and delusional thinking, with the delusions being persecutory and hyper-religious.   The examiner listed specific symptoms of depressed mood, chronic sleep impairment, and speech intermittently illogical, obscure, or irrelevant.  During the Board hearing, the Veteran and his spouse testified to symptoms of difficulty controlling his anger, anxiety, panic attacks, trouble remembering things, thought about and attempted suicide, threw objects at his wife, and had difficulties in his personal, family, and occupational relationships due to his PTSD.

On the November 2013 VA examination, the examiner found that the level of impairment was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication, which are the symptoms and impairment indicated in the criteria for a 10 percent rating.  The examiner's characterization of the level of disability as described in the general rating formula is not, however, binding on the Board.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009) (noting that it is the duty of VA adjudicators, not medical examiners, to apply the appropriate legal standard).  The above evidence reflects that the Veteran had symptoms of anxiety, suspiciousness, chronic sleep impairment (30 percent criteria), impaired judgment and thinking (50 percent criteria), and suicidal ideation and impaired impulse control (70 percent criteria).  This evidence also reflects that the Veteran had deficiencies in areas such as work, family, judgment, thinking, and mood.  The evidence is thus at least evenly balanced as to whether the Veteran's symptoms and overall level of impairment more nearly approximated the criteria for a 70 percent rating throughout the pendency of the claim.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an initial rating of 70 percent is warranted.

A higher schedular rating of 100 percent is not, however, warranted because the Veteran's symptoms and overall level of impairment did not more nearly approximate the criteria for such a rating and the evidence was not approximately evenly balanced on this question.  The Veteran did have symptoms that approximated those listed in the criteria for a 100 percent rating.  The August 2008 VA examiner noted that the Veteran's hearing of voices was mostly related to his combat related experiences of hearing voices of soldiers who were hurt.  The November 2013 VA examiner noted delusional thinking.  To the extent that these symptoms constitute or approximate the persistent delusions of hallucinations listed in the criteria for a 100 percent rating, the Veteran's other symptoms and overall symptomatology reflect that his disability picture more nearly approximates the criteria for a 70 percent rating, for the following reasons.

The Veteran was oriented to time, place, and person on both examinations, and there was no indication of gross impairment of thought processes or communications.  The Veteran indicated that he had attempted suicide in the past and once thrown a chair at his wife, but the evidence did not reflect that he was a persistent danger of hurting himself or others or that he was intermittently unable to perform the activities of daily living.  The November 2013 VA examiner specifically noted that the Veteran had no problems with activities of daily living, and grooming, speech, mood, memory, and insight and judgment were normal.  In addition, although the Board finds below that the issue of entitlement to a TDIU based on PTSD was raised by the evidence of record, the total occupational impairment listed in the criteria for a 100 percent rating and inability to obtain or maintain substantially gainful employment required for a TDIU are different standards.  The Veteran indicated on the August 2008 VA examination that his job in pest control was stressful, he indicated on the November 2013 VA examination that he left this job for a higher paying job.  He also indicated that he was last employed in 2002 at another pest control company which ended when he went into the hospital for congestive heart failure.  The Veteran also stated that he got along well with other people in these employment positions and had no problems in his work settings.  He also indicated that he went on social security disability in 2003 due to congestive heart failure.  The November 2013 VA examiner found that the Veteran's mental health symptoms would affect but not preclude gainful employment and the Veteran would work best in a reduced social environment with casual and infrequent social interactions.  The Veteran indicated during the Board hearing that he was on Social Security due to his age, but also that he stopped working due to his PTSD.  He also indicated on the November 2013 VA examination that his family relationship was good, but stated during the Board hearing that they were difficult and he had very few friends.

Given that the Veteran has had some social relationships and has indicated that he has had positive employment experiences as well as difficulties in employment due to both his physical and psychiatric disorders, the Board finds that the preponderance of the evidence reflects that his symptoms and overall impairment more nearly approximate the deficiencies in most areas and inability to establish and maintain effective relationships in the criteria for a 70 percent rating rather than the total occupational and social impairment in the criteria for a 100 percent rating.  The benefit of the doubt doctrine is therefore not for application in this regard and an initial rating higher than  70 percent for PTSD is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether the Veteran's PTSD causes marked interference with employment for purposes of an extraschedular rating, although as discussed in the remand section below there is evidence that the Veteran's PTSD has impacted his employment.  There is also no indication that the PTSD has caused frequent hospitalization during the pendency of the claim or that the schedular requirements have otherwise been rendered impractical.  A remand for referral of the claim for a higher initial rating for PTSD for extraschedular consideration is therefore not warranted.  38 C.F.R. § 3.321(b)(1).  As the Board has not considered whether these disabilities caused marked interference with employment in the extraschedular context, there is no inconsistency in also finding below that a remand is warranted for adjudication of the issue of entitlement to a TDIU.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).


ORDER

The application to reopen the claim for entitlement to service connection for schizophrenia is granted.

An initial rating of 70 percent, but no higher, for PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

As there is evidence that the Veteran was diagnosed with schizophrenia about 4 years after service and that the schizophrenia may be associated with his military service or with his service connected PTSD, a VA examination as to the etiology of his schizophrenia is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (noting that the threshold for finding that a disability may be associated with service is low).  As the claims for service connection for schizophrenia and service connection for schizophrenia for treatment purposes only under 38 U.S.C.A., chapter 17 have been adjudicated together, and the grant of the former claim would render moot the latter claim, they are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The claim for service connection for schizophrenia for treatment purposes only under 38 U.S.C.A., chapter 17, must therefore be remanded as well.

In addition, as indicated above, there some evidence that the Veteran's PTSD has rendered him unemployable and other evidence that it has not, and the Veteran is seeking the highest rating possible, the issue of entitlement to a TDIU has been raised and should be considered in the first instance by the AOJ.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

Accordingly, the claims for entitlement to service connection for schizophrenia, to include as secondary to PTSD, entitlement to service connection for schizophrenia for treatment purposes only under 38 U.S.C.A., chapter 17, and the issue of entitlement to a TDIU are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of his schizophrenia.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's schizophrenia is related to his military service.  The examiner should also indicate whether the schizophrenia manifested (as opposed to having been diagnosed) within one year after separation from service.

The examiner should also express an opinion as to whether the schizophrenia is either (a) caused or (b) aggravated by the service connected PTSD.

A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

2.  After the above development has been completed, readjudicate the claims for entitlement to service connection for schizophrenia, entitlement to service connection for schizophrenia for treatment purposes only under 38 U.S.C.A., chapter 17, and adjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


